Dismissed and Memorandum
Opinion filed May 27, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00964-CV
____________
 
DIAMOND BEACH VP, LP, Appellant
 
V.
 
JOE ROTHCHILD, Appellee
 

 
On Appeal from the
129th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-10620
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a final summary judgment signed October 15, 2009.  On May 19,
2010, appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.